 


110 HRES 1322 EH: Commending the firefighters from California and throughout the United States for their courageous actions and sacrifices in fighting the California wildfires. 
U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1322 
In the House of Representatives, U. S.,

July 9, 2008
 
RESOLUTION 
Commending the firefighters from California and throughout the United States for their courageous actions and sacrifices in fighting the California wildfires.  
 
 
Whereas, since June 20, 2008, there have been 1,781 wildfires in California started by natural causes, including lightning, or by human activity; 
Whereas 630,886 acres of land have burned in these wildfires, and, as of July 8, 2008, there are 323 wildfires still burning in California; 
Whereas significant portions of National Forest System land and wilderness areas continue to burn in the Los Padres, Klamath, Shasta, Trinity, Mendocino, Plumas, Eldorado, Tahoe, Six Rivers, and Lassen National Forests; 
Whereas areas of Butte, Monterey, Santa Barbara, and Shasta counties are under evacuation orders, and precautionary evacuation orders currently exist in areas of Kern, Mendocino, Monterey, Santa Barbara, and Plumas counties; 
Whereas the wildfires are threatening 8,874 residences, 168 commercial buildings, and 2,085 outbuildings, but the heroic efforts of firefighters have limited the destruction to 40 residences, 1 commercial building, and 61 outbuildings; 
Whereas firefighters have already been working for weeks on the front lines of a fire season that is just beginning; 
Whereas firefighters have risked their lives and endured great hardship to protect life, property, and the environment; 
Whereas there are currently 18,415 personnel committed, as well as 1,403 fire engines, 388 hand crews, 269 bulldozers, 392 water tenders, 31 air tankers, 30 incident management teams, and 95 helicopters; 
Whereas 40 States and the District of Columbia have provided assistance to fight the wildfires: 
Whereas the cooperative, unified approach to addressing wildland fires by Federal, State, local, tribal, and volunteer agencies have worked as one team under California’s innovative incident command system; 
Whereas the wildfires have been fought in a manner consistent with wilderness and wildlife protection, including protection of endangered species such as the Southern Sea Otter; 
Whereas the people of California and the United States recognize that the dedication of the firefighters will remain steadfast throughout the ongoing suppression, repair, and rebuilding efforts; 
Whereas firefighters continue to make progress in containing wildfires throughout California, and, as of July 8, 2008, more than 1,400 fires have been contained due to the diligent and tireless efforts of firefighters from California and throughout the United States, and 
Whereas several firefighters have been injured and one firefighter has given his life while fighting the wildfires: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends firefighters from California and throughout the United States for their courageous actions and sacrifices in fighting wildfires on National Forest System land and other public lands in California; 
(2)acknowledges the continued work of firefighters to protect National Forest System land, other public lands, and private property from further damage; 
(3)praises the people of California for their great courage in this time of crisis; and 
(4)extends its heartfelt sympathies to the families of those who have lost loved ones or their homes, businesses, or other property in the wildfires. 
 
Lorraine C. Miller,Clerk.
